Exhibit AGREEMENT This AGREEMENT dated as of twenty-first day of September 2008 (the “Agreement”), by and between Proginet Corporation, a Delaware corporation with its principal place of business at 200 Garden City Plaza Garden City, New York11530, and Kevin M. Kelly, having an address at 1 Woods Lane, Locust Valley, New York11560. WHEREAS, Kevin M. Kelly (“Kelly”) and Proginet Corporation (the “Company”) are parties to that certain employment agreement dated October 31, 2007 (the “Employment Agreement”); and WHEREAS, the Company and Kelly have agreed to terminate the Employment Agreement, subject to the terms and conditions specified below; NOW THEREFORE, the parties hereto agree as follows: 1.Effective Date of Termination:The parties agree that Kelly’s Employment Agreement and his employment with the Company terminated at the close of business on July 31, 2008. 2.Severance:The parties acknowledge that Kelly has determined to resign and such resignation constitutes a “Termination For Good Reason” under the Employment Agreement in that the board of directors of the Company communicated its intention to terminate the Employment Agreement without “Cause.”Under these circumstances, the Company and Kelly acknowledge that he is entitled to the severance payments provided for in the Employment Agreement, and the parties hereby agree that such compensation is finally determined as follows: (i)a continuation of Kelly’s base salary of $237,360 per annum for a period of 18 months, commencing in August, 2008 and payable semi-monthly in 36 installments according to the Company’s regular payroll practice; (ii)a payment of $51,750, which is equal to 150% of the highest annual bonus paid to Kelly during fiscal years 2005, 2006, and 2007, commencing August, 2008 and payable semi-monthly in 36 installments according to the Company’s regular payroll practice; (iii)Continued participation from August 1, 2008 to January 31, 2010, in the Company’s group health and insurance plan, 401k plan and any other benefit plans or programs in which Kelly was enrolled on the effective date of the termination of his employment.The Company will provide to Kelly 36 semi-monthly payments of $677.86, with respect to Kelly’s entitlement to the Company’s matching contribution under the 401k plan, as well as the other benefits that would be available to Kelly by participating in the 401k plan, recognizing that Kelly is not entitled to participate under such plan due to the termination of employment; (iv)Kelly hereby waives his right to executive job placement counseling as provided for in the Employment Agreement; and (v)a payment of $5,478, equal to six days of accrued vacation time as of July 31, 2008 which was paid on August 22, 2008; (vi)a continued monthly automobile allowance of $612 for the period from August 1, 2008 until January 31, 2010, amounting to a total of $11,016. (vii)Kelly acknowledges that the final date for him to exercise any of his options to purchase Proginet Common Stock was August 30, 2008 and acknowledges and agrees that he will be given no extension of time to exercise such options. The parties agree that the Company’s obligations to pay the aforementioned amounts are contingent upon Kelly not revoking this Agreement as provided in Section 6 below. 3.Intentionally Omitted. 4.Continuation of Certain Terms.Kelly acknowledges the continued effectiveness of the confidentiality provision specified on page 3 of the Employment Agreement and agrees to abide such terms as specified therein. Kelly also acknowledges the continued effectiveness of that certain Confidential Information and Non-Competition Agreement between Kelly and the Company dated August 30, 5.General Release of Claims by Kelly.For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Kelly, on behalf of himself, his heirs, executors, administrators, successors and assigns, hereby releases and discharges the Company and its past and present officers, directors, corporate affiliates, subsidiaries, investors, employees, agents, contractors, and representatives, including but not limited to counsel, and their respective successors and assigns, (collectively, the “Releasees”) of and from all actions, causes of action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses, damages, judgments, extents, executions, claims, and demands whatsoever, in law, admiralty or equity, which against the Company and/or any of the Releasees, Kelly now has or hereafter shall or may have, for, upon, or by reason of any matter, cause or thing whatsoever from the beginning of the world to the day of the date of this Agreement, including, without limitation, any alleged claim under or alleged violation of the National
